BARROW, Justice.
This is an appeal by Henry Trevino Car-rera from an order of the County Court at Law No. 1 of Bexar County, Texas, dismissing, for want of jurisdiction, his suit to stay an order of suspension issued by appellee, Texas Department of Public Safety, pursuant to Art. 670lh, Vernon’s Ann.Civ.Stats.
Appellee has not filed a reply brief herein, but has filed a motion to dismiss the appeal because no motion for new trial was filed by appellant. None was necessary on appeal from the dismissal of appellant’s suit for want of jurisdiction. Rule 324, Texas Rules of Civil Procedure.
Appellant’s petition was filed on April IS, 1964, which was twenty-seven days after he had received notice of the order of suspension which appellee had issued on March 18, 1964. Appellee filed a motion to dismiss this suit because it was not filed within ten days after notice of such suspension was received by appellant. No evidence was heard on this plea to the jurisdiction. The trial court sustained appel-lee’s plea to the jurisdiction and dismissed the case.
This action was erroneous in that appellant’s suit was timely filed. Art. 6701h, supra, was amended in part by Acts. 1963, 58th Legislature, Ch. 506, p. 1320, effective January 1, 1964. Sec. 2(b) of Art. 6701h, as amended, provides in part: “Any order or act of the Department, under the provisions of this Act, may be subject to review within thirty (30) days after notice thereof, or thereafter for good cause-shown, by appeal to the County Court at. Law at the instance of any party in interest. * * t-»
Appellant’s suit was filed within the required thirty-day period and therefore the-trial court erred in sustaining appellee’s. motion to dismiss for want of jurisdiction. The judgment is reversed and the cause remanded.